Citation Nr: 1456506	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-24 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a disability manifested by right hand numbness and tingling.

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran served on active duty from June 2003 to March 2011.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.


FINDING OF FACT

The most probative evidence does not reflect diagnoses of a disability manifested by right hand numbness and tingling, a right shoulder disability or a left shoulder disability.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by right hand numbness and tingling are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for a left shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A dated January 2011 Pre-Discharge Benefits Delivery at Discharge Program notice (VCAA letter equivalent) satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

The duty to assist the Veteran has also been satisfied.  The claims folder contains the Veteran's service treatment records, records from the Social Security Administration ("SSA") and identified VA medical treatment records.  Specifically, VA medical treatment records from the Madison VA Healthcare System were obtained and associated with the record.  The most recent VA medical treatment records are dated through January 2013, and VA examination reports are dated to April 22, 2013.  An undated note associated with the claims folder indicated that an additional query for treatment records pertaining to the Veteran was negative.  A March 2013 Supplemental Statement of the Case indicated that a query of the Madison VA Healthcare System on March 19, 2013 did not find any additional treatment records.  A separate April 2013 rating decision pertaining to an issue not currently before the Board noted that VA medical records dated through April 22, 2013 were reviewed.  The Board finds that a remand to attempt to obtain any potentially available outstanding records is not required.  There has been no demonstration of a current disability, and no assertion by the Veteran, or indication by the current evidence of record, that there exist any additional treatment reports that would address any element necessary to establish service connection for a disability manifested by right hand numbness and tingling, a right shoulder disability, or a left shoulder disability, namely demonstration of current chronic disability.  As a result, there is no prejudice to the Veteran in proceeding with a decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In addition, the Veteran was provided VA medical examinations in connection with the issues on appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate as the examiners interviewed the Veteran, took a detailed history of his reported symptoms, and included the relevant findings found on physical examination.  The Board acknowledges that the November 2012 VA examination report indicated a "past" diagnosis of left scapula strain.  However, the examiner noted that the current x-rays were normal.  In order to clarify this "past" diagnosis, the AOJ requested an addendum opinion.  The January 2013 addendum opinion noted review of the claims folder, to include the "past" diagnosis of left scapula strain listed on the November 2012 VA examination report, and explained why the Veteran did not have a current disability of the shoulders.  The examiner stated that the scapular strain was a "historical diagnosis" and that on examination in November 2012, the Veteran's shoulders did not have any abnormalities on examination or imaging.  The examiner reiterated that the Veteran had no current diagnosis of the bilateral shoulders based on his normal examination and x-rays.  The Board finds that the addendum opinion is adequate and probative as to whether the Veteran has a current disability of the shoulders especially in light of the Veteran's own assertions that his pain onset in active service and he did not report any post-service injury or post-service treatment.  There is no indication of any diagnosed disability since service.  While there are no opinions related to etiology, they are not required as the most probative evidence indicates that the Veteran does not have a current disability of the right hand, right shoulder, or left shoulder.  See 38 C.F.R. § 3.159 (c)(4) (2014).  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability manifested by right hand numbness and tingling

The Veteran reports that he has a disability of the right hand consisting of numbness and tingling.  He states that the numbness existed since an in-service injury.  

The service medical treatment records do not reveal any diagnosed disability of the right hand.  A report of medical history dated in June 2010 shows that the Veteran checked the box "yes" to indicate that he had numbness and tingling.  The report of medical history noted that he reported numbness since his service in Iraq in 2008 when a door of a vehicle hit his hand.  No diagnosis was provided.  

The post-service medical treatment records do not reflect any diagnosis pertaining to the right hand.  In fact, a July 2012 VA medical treatment record noted that the Veteran denied numbness/tingling in extremities.  An August 2012 VA Traumatic Brain Injury second level evaluation note documented that the Veteran did not have any numbness or tingling in parts of his body. 

The Veteran was provided a VA medical examination in February 2011 to address his reported symptom of right hand numbness.  He reported to the VA examiner that he smashed his right hand in a Humvee door in 2008 or 2009 in Iraq.  He said he had intermittent numbness in the right 4th and 5th fingers and the medial edge of the palm.  He noticed it the most when the weather was cold.  He stated that it can last for ten to fifteen minutes when he gets it.  He estimated that it occurred fifteen to twenty times in the last year.  On examination, the right hand was normal to inspection and palpation.  There was no atrophy with normal hand grip and normal strength of interossei muscles.  Sensation was intact.  He was able to oppose his thumb to all fingers and touch all fingers to his palmar crease.  It was noted that the Veteran failed to report to x-ray.  He was requested to return for x-ray but did not return for the requested x-rays.  The assessment was right hand contusion with transient subjective intermittent numbness as described with no objective findings on today's examination.  

The Veteran was provided another VA examination in November 2012.  The examiner noted that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  The examiner interviewed the Veteran and noted the Veteran's reported history of his right hand numbness.  The examiner stated that there was mild numbness of the right upper extremity.  The sensory examination for the hand/fingers was normal.  The examiner noted that the Veteran described intermittent numbness and tingling of the right fourth and fifth digits, which occurred with cold temperatures.  The examiner stated that based on the Veteran's history and normal examination, he had no evidence of a peripheral neuropathy at this time, since most neuropathies do not present only in cold temperatures.  

The Board assigns great probative value to the VA examination reports as to whether the Veteran has a disability of the right hand.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  The examiners have medical expertise, noted the Veteran's reported symptoms, examined the Veteran, and did not provide a diagnosis.

The Board recognizes the Veteran believes he has a disability of the right hand consisting of numbness and tingling.  The Veteran is competent to testify to such symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, with respect to a right hand disability, consisting of symptoms of numbness and tingling, he is not shown to have the medical expertise or knowledge to diagnose such a disability.  The matter of diagnosing such a disability is complex.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, the Board assigns great probative value to the VA examination reports wherein the examiners noted the Veteran's reported symptoms and history of right hand numbness and tingling, performed physical examinations, and did not provide a diagnosis.  As a result, service connection is not warranted.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (evidence of disability preceding the date of claim should also be considered with regard to its probative value towards whether a disability existed at the date of filing of the claim).  In view of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  As the Board finds that the requirement of a current disability has not been met, the Board need not address the other elements of service connection.  See, e.g., Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Shoulder Disability and Right Shoulder Disability

The Veteran contends that he has popping, clicking, and pain in both shoulders.  

The service medical treatment records do not reflect a diagnosis pertaining to the bilateral shoulders.  In a June 2010 report of medical history, the Veteran checked the box "yes" to indicate that he had a painful shoulder.  In the report, it was noted that both shoulders popped and clicked.  

Shortly prior to separation from active service in March 2011, the Veteran was provided a VA medical examination in February 2011.  The Veteran reported no specific injury to his shoulders.  He reported a gradual onset of symptoms about two years ago that have become more symptomatic.  He never sought medical treatment for his shoulder.  He did not use any treatment.  It was noted that the Veteran failed to report to x-ray.  He was requested to return for x-ray but did not return for the requested x-rays.  The assessment listed normal bilateral shoulders to exam with no objective findings to support any anatomic diagnosis.  

In November 2012, the Veteran was provided another VA medical examination.  The examiner indicated a diagnosis of left scapular strain in the "past."  Under the section entitled "Medical History," it was noted that the Veteran reported that his left shoulder pain started around 2010 (during active service).  A November 2012 x-ray of the bilateral shoulders reflected an impression of "normal radiographic appearance of the shoulders bilaterally."  The examiner remarked that the Veteran reported chronic and intermittent left parascapular pain, but that the imaging of bilateral shoulders showed no abnormalities and the exam today was normal.

In January 2013, a VA examiner was asked to provide an addendum opinion to the November 2012 VA examination report.  The examiner noted that the examination in November 2012 documented a "past" diagnosis of left scapular strain.  However, the Veteran was not noted to have any abnormalities on examination or imaging during C&P at that time.  Therefore, his right shoulder strain was deemed to be acute and resolved.  The examiner stated that the scapular strain is therefore a historical diagnosis and the complaints of pain were more likely related to deconditioning and inactivity.  To clarify, the examiner stated that the Veteran had no current diagnosis of the bilateral shoulder based on his normal examination and x-rays.    

In this case, the Board finds that the most probative evidence indicates that the Veteran does not have a current disability of the shoulders.  He has not reported any post-service injury and did not report any post-service treatment with respect to his shoulders.  The February 2011 VA medical examination report did not reflect any diagnosis.  The November 2012 VA medical examination report noted a "past" diagnosis of left scapular strain, but indicated that the x-rays were normal.  The January 2013 addendum opinion to the November 2012 VA examination report noted review of the claims folder and that if the Veteran had any strain, it was acute and transitory and that the Veteran did not have any current disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, even if the Veteran had a strain during active service, it has not been shown to be a chronic disability.  While the Veteran has reported chronic pain, the examination findings have been normal, and the complaints of pain have been clinically deemed to be more likely related to deconditioning and inactivity.  As a result, the Board finds that the Veteran does not have a current disability of either shoulder.  

With respect to the symptoms of shoulder pain, popping, and clicking, a lay person may provide a diagnosis with respect to a simple condition, such as flat feet and a dislocated shoulder.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (explaining that a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); Falzone v. Brown, 8 Vet. App. 398, 405 (lay person is competent to testify to pain and observable flatness of his feet); but see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  While the Veteran may feel he has a disability, the Board attributes the most probative value to the VA examination report findings, to include normal x-rays, and the January 2013 addendum opinion as to whether the Veteran has a current disability of the shoulders.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In view of the foregoing, the Board must conclude that the preponderance of the evidence is against the claims.  As the Board finds that the requirement of a current disability has not been met, the Board need not address the other elements of service connection.  See, e.g., Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a disability manifested by right hand numbness is denied.  

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a left shoulder disability is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


